DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (20090105875) in view of McLaughlin et al. (20110212229).
Wiles teaches receiving, at an on-demand coffee machine (par. 0109; brewing; grinding processing modules), a requested coffee blend formula having an associated flavor profile (par. 0134);
in response to the requested coffee blend formula being possible with a plurality of coffee varietals (par. 0135; coffee varietals relative formula) available on the on-
in response to the requested coffee blend formula not being possible (par. 0129; 0101; par. 0090; not feasible; par. 0132 last 4 lines) with the plurality of coffee varietals available on the on-demand coffee machine (par. 0132),
determining a translated coffee blend formula (par. 0132; par. 0130 stock levels during product customization) from the plurality of coffee varietals available on the on-demand coffee machine based on the associated flavor profile of the requested coffee blend formula (par. 0129) and
blending and brewing (par. 0109) one or more of the plurality of coffee varietals available on the on-demand coffee machine according to the translated coffee blend formula (par. 0129).
Wiles is silent to a plurality of coffee varietals specific to coffee types available to the machine.
Wiles teaches a controller is programmed to determine a serving recipe from information stored on a machine-readable medium that is presented by the user where the ingredient processing module comprises coffee formulas and operations including brewing and grinding (par. 0109) and thus one of ordinary skill in the art would have been motivated to look to the art of automated coffee recipe control as taught by McLaughlin.
Thus since Wiles teaches using a database to determine whether the ingredients required for the serving recipe determined from the information stored on the machine-readable medium are available from the storage module. Where one or more ingredients are not available, the controller is preferably programmed to provide the user with alternative ingredients or a reduced set of recipe choices for which resources are adequate or to allow the user to vary the serving recipe (par. 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one type of coffee varietal which are different coffee types as taught by McLaughlin (par. 0067) thus providing the advantage of providing a coffee blend of more than one coffee type and providing a user an increased selection of beverage types which may be customized as user desired as taught by Wiles.
In addition since Wiles recognizes a product cannot be produced if the stock is depleted (par. 0130).  It would have been obvious to one of ordinary skill in the art at the 
With respect to claim 2, though Wiles teaches coffee and the processing module comprising grinding, Wiles is silent to teaching multiple types of coffee varietals which comprise coffee grounds.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach more than one type of coffee varietal which are different coffee grounds by grinding as taught both as taught by McLaughlin (par. 0031-32) thus providing the advantage of providing a coffee blend of more than one coffee type (par. 0067; blend) and providing a user an increased selection of beverage types which may be customized as user desired as taught by Wiles.
With respect to claim 3, soliciting (par. 0090 accept or change) and receiving feedback on the translated coffee blend formula (par. 0090 accept or change) and adjusting flavor profile translation based on the feedback (par. 0090; ask for change).
Receiving the requested coffee blend formula from an online user profile (par. 0097).
Receiving the requested coffee blend formula from a user interface communicating with the on-demand coffee machine (par. 0086).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7455867, 5803320, 20030079612 directed to customized brewed coffee.
6349889, 5690283, 5632449, 5603458, 5522556 directed to coffee blending computers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792